DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.  
Claims 1-7 stand rejected.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a resource allocator to perform resource allocation” and “a control station to control transmission of the data sequence” in Claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to Claim 1, Claim 1 recites: “selecting a frequency channel with good transmission quality” (emphasis added).  The word “good” is a subjective and relative term, and it is unclear what constitutes a “good” transmission quality with respect to a frequency channel of the claim.  
	Claims 2-4 are rejected through dependence from Claim 1.  


In regard to Claim 5, Claim 5 recites: “selecting a frequency channel with good transmission quality” (emphasis added).  The word “good” is a subjective and relative term, and it is unclear what constitutes a “good” transmission quality with respect to a frequency channel of the claim.  


In regard to Claim 6, Claim 6 recites: “selecting a frequency channel with good transmission quality” (emphasis added).  The word “good” is a subjective and relative term, and it is unclear what constitutes a “good” transmission quality with respect to a frequency channel of the claim.  


In regard to Claim 7, Claim 7 recites: “selecting a frequency channel with good transmission quality” (emphasis added).  The word “good” is a subjective and relative term, and it is unclear what constitutes a “good” transmission quality with respect to a frequency channel of the claim.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because Claim 7 recites: “A storage medium in which a program for controlling a wireless communication apparatus is stored” (emphasis added).  The Specification recites in Paragraph 11: “a storage medium according to embodiments of the present disclosure will now be described in detail with reference to the drawings”.  The Specification does not clearly exclude signals or carrier waves from being possible “storage medium”, and as a result, Claim 7 is directed toward signals or carrier waves, which are non-statutory subject matter.  The examiner suggests adding non-transitory into Claim 7, so that Claim 7 recites A non-transitory storage medium in which a program for controlling a wireless communication apparatus is stored.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (Pub. No.: US 20110255570 A1) in view of Eriksson et al. (Pub. No.: US 20170238307 A1), hereafter respectively referred to as Fujiwara and Eriksson.  
	In regard to Claims 1 and 3, Fujuwara teaches A wireless communication apparatus (FIG. 4 shows a diagram of a communicating device, Para. 41) comprising: a resource allocator to perform resource allocation of selecting a frequency channel with good transmission quality (the wireless communicating device adopted to perform the distributed adaptive frequency hopping, Para. 41, FIG. 4) on the basis of transmission quality of each frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42, FIGS. 4, 5.  Each channel list has a plurality of channels with qualification of "good" or "bad" for each channel on the list, Para. 44, FIG. 8).  
Fujuwara teaches preferentially allocating a time slot (FIG. 7 shows an example of a flowchart of the channel setting function, which corresponds to the step 502 of configurations for the next allocated time slot in FIG. 5, Para. 43) in a frequency hopping pattern corresponding to the selected frequency channel as a time slot to be used for transmission of a data sequence (In step 702, the current communicating frequency channel is loaded for the next allocated timeslot from the shared frequency hopping pattern which is in the channel table, Para. 43).  
Fujuwara teaches, wherein when performing a transmission on a plurality of data sequences (When the allocated time slot comes in step 506, the device tries to transmit data. Once all communications are done in the time slot, a channel configuration for the next allocated time slot is processed again.  Para. 42, FIG. 5), the resource allocator performs the resource allocation to minimize a transmission error rate of a data sequence (if the current channel is not available according to the channel list as determined in step 706 ("available channel?" block in FIG. 6), a substitute channel is selected from an available channel list in step 708, Para. 45, FIG. 7), on the basis of a transmission error rate associated with the transmission quality (In the error-rate-based measurements, typically packet error rates (PER) are measured.  The final channel qualification is conducted as shown in an example of FIG. 10. This figure shows the measurement results of the AP and channel lists for the node #1 and the node #2.  Para. 52, FIG. 10).  
Fujuwara teaches a control station to control transmission of the data sequence using the time slot (When the allocated time slot comes in step 506, the device tries to transmit data, Para. 42, FIG. 5) allocated by the resource allocator and the frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42).  
Fujuwara teaches A wireless communication system comprising a plurality of wireless communication apparatuses corresponding to the wireless communication apparatus according to claim 1 (FIG. 3 shows an example of the adaptive frequency hopping in a time-slotted based network.  All the nodes and AP (access point) have shared super frames.  Para. 36, FIGS. 3, 4).  
Fujuwara fails to teach performing a repeated transmission on a plurality of data sequences, a data sequence that is expected to have the highest transmission error rate.  
(feedback procedure may comprise a HARQ process, Para. 37, FIG. 3.  More than one retransmission attempt may be made, Para. 53, FIGS. 5, 6).  
	Eriksson teaches a data sequence that is expected to have the highest transmission error rate (the data error rate is greater than the second threshold Th2 in action 506, i.e. the expected data error rate has a value above the second threshold Th2, Para. 53, FIGS. 5, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eriksson with the teachings of Fujuwara since Eriksson provides a technique that compensates for levels of data error rates, which can be introduced into the system of Fujiwara to ensure sufficient resources are utilized as appropriate for expected data error rates and to accommodate the retransmissions of data to improve overall reception of data at a receiving device experiencing detrimental effects within wireless resources.  


	In regard to Claim 5, Fujuwara teaches A wireless communication method comprising: a first step of, by a resource allocator, performing resource allocation of selecting a frequency channel with good transmission quality (the wireless communicating device adopted to perform the distributed adaptive frequency hopping, Para. 41, FIG. 4) and preferentially allocating a time slot (FIG. 7 shows an example of a flowchart of the channel setting function, which corresponds to the step 502 of configurations for the next allocated time slot in FIG. 5, Para. 43) in a  (In step 702, the current communicating frequency channel is loaded for the next allocated timeslot from the shared frequency hopping pattern which is in the channel table, Para. 43).  
Fujuwara teaches, wherein when performing a transmission on a plurality of data sequences (When the allocated time slot comes in step 506, the device tries to transmit data. Once all communications are done in the time slot, a channel configuration for the next allocated time slot is processed again.  Para. 42, FIG. 5), the resource allocation is performed to minimize a transmission error rate of a data sequence (if the current channel is not available according to the channel list as determined in step 706 ("available channel?" block in FIG. 6), a substitute channel is selected from an available channel list in step 708, Para. 45, FIG. 7), on the basis of a transmission error rate associated with the transmission quality (In the error-rate-based measurements, typically packet error rates (PER) are measured.  The final channel qualification is conducted as shown in an example of FIG. 10. This figure shows the measurement results of the AP and channel lists for the node #1 and the node #2.  Para. 52, FIG. 10).  
Fujuwara teaches a second step of, by a control station, controlling transmission of the data sequence using the time slot (When the allocated time slot comes in step 506, the device tries to transmit data, Para. 42, FIG. 5) allocated in the first step and the frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42).
 repeated transmission on a plurality of data sequences, a data sequence that is expected to have the highest transmission error rate.  
Eriksson teaches performing a repeated transmission on a plurality of data sequences (feedback procedure may comprise a HARQ process, Para. 37, FIG. 3.  More than one retransmission attempt may be made, Para. 53, FIGS. 5, 6).  
Eriksson teaches a data sequence that is expected to have the highest transmission error rate (the data error rate is greater than the second threshold Th2 in action 506, i.e. the expected data error rate has a value above the second threshold Th2, Para. 53, FIGS. 5, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eriksson with the teachings of Fujuwara since Eriksson provides a technique that compensates for levels of data error rates, which can be introduced into the system of Fujiwara to ensure sufficient resources are utilized as appropriate for expected data error rates and to accommodate the retransmissions of data to improve overall reception of data at a receiving device experiencing detrimental effects within wireless resources.  


In regard to Claim 6, Fujuwara teaches A control circuit configured to control a wireless communication apparatus (FIG. 4 shows a diagram of a communicating device, Para. 41), the control circuit causing the wireless communication apparatus to: perform resource allocation of selecting a frequency channel with good transmission (the wireless communicating device adopted to perform the distributed adaptive frequency hopping, Para. 41, FIG. 4) on the basis of transmission quality of each frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42, FIGS. 4, 5.  Each channel list has a plurality of channels with qualification of "good" or "bad" for each channel on the list, Para. 44, FIG. 8).  
Fujuwara teaches preferentially allocating a time slot (FIG. 7 shows an example of a flowchart of the channel setting function, which corresponds to the step 502 of configurations for the next allocated time slot in FIG. 5, Para. 43) in a frequency hopping pattern corresponding to the selected frequency channel as a time slot to be used for transmission of a data sequence (In step 702, the current communicating frequency channel is loaded for the next allocated timeslot from the shared frequency hopping pattern which is in the channel table, Para. 43).  
Fujuwara teaches, wherein when performing a transmission on a plurality of data sequences (When the allocated time slot comes in step 506, the device tries to transmit data. Once all communications are done in the time slot, a channel configuration for the next allocated time slot is processed again.  Para. 42, FIG. 5), the resource allocation is performed to minimize a transmission error rate of a data sequence (if the current channel is not available according to the channel list as determined in step 706 ("available channel?" block in FIG. 6), a substitute channel is selected from an available channel list in step 708, Para. 45, FIG. 7), on the basis of a transmission error rate associated with the transmission quality (In the error-rate-based measurements, typically packet error rates (PER) are measured.  The final channel qualification is conducted as shown in an example of FIG. 10. This figure shows the measurement results of the AP and channel lists for the node #1 and the node #2.  Para. 52, FIG. 10).  
Fujuwara teaches control transmission of the data sequence using the time slot (When the allocated time slot comes in step 506, the device tries to transmit data, Para. 42, FIG. 5) allocated in the resource allocation and the frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42).  
Fujuwara fails to teach performing a repeated transmission on a plurality of data sequences, a data sequence that is expected to have the highest transmission error rate.  
Eriksson teaches performing a repeated transmission on a plurality of data sequences (feedback procedure may comprise a HARQ process, Para. 37, FIG. 3.  More than one retransmission attempt may be made, Para. 53, FIGS. 5, 6).  
Eriksson teaches a data sequence that is expected to have the highest transmission error rate (the data error rate is greater than the second threshold Th2 in action 506, i.e. the expected data error rate has a value above the second threshold Th2, Para. 53, FIGS. 5, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eriksson with the teachings of Fujuwara since Eriksson provides a technique that compensates for levels of data error rates, which can be introduced into the system of Fujiwara to ensure sufficient resources are utilized as appropriate for expected data error rates and to 


In regard to Claim 7, Fujuwara teaches A storage medium in which a program for controlling a wireless communication apparatus (FIG. 4 shows a diagram of a communicating device, Para. 41) is stored, the program being configured to cause the wireless communication apparatus to: perform resource allocation of selecting a frequency channel with good transmission quality (the wireless communicating device adopted to perform the distributed adaptive frequency hopping, Para. 41, FIG. 4) on the basis of transmission quality of each frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42, FIGS. 4, 5.  Each channel list has a plurality of channels with qualification of "good" or "bad" for each channel on the list, Para. 44, FIG. 8).  
Fujuwara teaches preferentially allocating a time slot (FIG. 7 shows an example of a flowchart of the channel setting function, which corresponds to the step 502 of configurations for the next allocated time slot in FIG. 5, Para. 43) in a frequency hopping pattern corresponding to the selected frequency channel as a time slot to be used for transmission of a data sequence (In step 702, the current communicating frequency channel is loaded for the next allocated timeslot from the shared frequency hopping pattern which is in the channel table, Para. 43).  
Fujuwara teaches, wherein when performing a transmission on a plurality of data sequences (When the allocated time slot comes in step 506, the device tries to transmit data. Once all communications are done in the time slot, a channel configuration for the next allocated time slot is processed again.  Para. 42, FIG. 5), the resource allocation is performed to minimize a transmission error rate of a data sequence (if the current channel is not available according to the channel list as determined in step 706 ("available channel?" block in FIG. 6), a substitute channel is selected from an available channel list in step 708, Para. 45, FIG. 7), on the basis of a transmission error rate associated with the transmission quality (In the error-rate-based measurements, typically packet error rates (PER) are measured.  The final channel qualification is conducted as shown in an example of FIG. 10. This figure shows the measurement results of the AP and channel lists for the node #1 and the node #2.  Para. 52, FIG. 10).  
Fujuwara teaches control transmission of the data sequence using the time slot (When the allocated time slot comes in step 506, the device tries to transmit data, Para. 42, FIG. 5) allocated in the resource allocation and the frequency channel (The channel table includes at least shared frequency hopping patterns and channel lists, Para. 42).
Fujuwara fails to teach performing a repeated transmission on a plurality of data sequences, a data sequence that is expected to have the highest transmission error rate.  
Eriksson teaches performing a repeated transmission on a plurality of data sequences (feedback procedure may comprise a HARQ process, Para. 37, FIG. 3.  More than one retransmission attempt may be made, Para. 53, FIGS. 5, 6).  
 (the data error rate is greater than the second threshold Th2 in action 506, i.e. the expected data error rate has a value above the second threshold Th2, Para. 53, FIGS. 5, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eriksson with the teachings of Fujuwara since Eriksson provides a technique that compensates for levels of data error rates, which can be introduced into the system of Fujiwara to ensure sufficient resources are utilized as appropriate for expected data error rates and to accommodate the retransmissions of data to improve overall reception of data at a receiving device experiencing detrimental effects within wireless resources.  


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Eriksson, and further in view of Beale et al. (Pub. No.: US 20200028630 A1), hereafter referred to as Beale.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Fujiwara in view of  Eriksson teaches a data sequence.  
	Fujiwara fails to teach the resource allocator preferentially allocates, to each data sequence, a time slot of a different frequency channel as a time slot used at the time of each transmission for performing the repeated transmission of the plurality of data sequences.  
(re-transmitted PDCCH can occupy different frequency resources to those used for the original PDCCH.  It is desirable to re-transmit the PDCCH in a different frequency range.  I.e. this mode of re-transmission exhibits frequency diversity.  Para. 158- 160, FIG. 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beale with the teachings of Fujuwara in view of Eriksson since Beale provides a technique for frequency diversity of retransmissions, which can be introduced into the system of Fujiwara in view of Eriksson to ensure data is transmitted in a different frequency that may be less prone to errors than a previous frequency utilized for transmission of the data.  

In regard to Claim 4, as presented in the rejection of Claim 1, Fujiwara in view of  Eriksson teaches a data sequence.  
	Fujiwara fails to teach the resource allocator preferentially allocates, to each data sequence, a time slot of a different frequency channel as a time slot used at the time of each transmission for performing the repeated transmission of the plurality of data sequences.  
	Beale teaches the resource allocator preferentially allocates, to each data sequence, a time slot of a different frequency channel as a time slot used at the time of each transmission for performing the repeated transmission of the plurality of data (re-transmitted PDCCH can occupy different frequency resources to those used for the original PDCCH.  It is desirable to re-transmit the PDCCH in a different frequency range.  I.e. this mode of re-transmission exhibits frequency diversity.  Para. 158- 160, FIG. 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beale with the teachings of Fujuwara in view of Eriksson since Beale provides a technique for frequency diversity of retransmissions, which can be introduced into the system of Fujiwara in view of Eriksson to ensure data is transmitted in a different frequency that may be less prone to errors than a previous frequency utilized for transmission of the data.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Peters (Pub. No.: US 20120093118 A1) teaches performing a repeated transmission on a plurality of data sequences (In step S5, the second communication device 20 transmits Hybrid Automatic Repeat request (HARQ) acknowledged (ACK)/not acknowledged (NAK), Para. 65, FIG. 5.  Based on the received ACK/NAKs the first communication device 10 determines whether to retransmit data, Para. 65, FIG. 5).  
	Eriksson teaches a data sequence that is expected to have the highest transmission error rate (even if eight control channel elements (CCEs) would be used, i.e. Link Adaptation shows that the expected Block Error Rate (BLER) is higher than the target BLER, Para. 36, FIG. 5).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Joshua Smith  
/J.S./  
3-18-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477